

115 HR 2944 IH: To Offer Refugees College Help (TORCH) Act
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2944IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Mr. Huffman (for himself, Ms. Barragán, Mr. Brady of Pennsylvania, Mr. Blumenauer, Ms. Brownley of California, Mr. Carson of Indiana, Ms. Judy Chu of California, Mr. Cohen, Mrs. Davis of California, Mr. DeSaulnier, Mr. Ellison, Ms. Eshoo, Mr. Evans, Ms. Gabbard, Mr. Gallego, Mr. Al Green of Texas, Mr. Gutiérrez, Mr. Hastings, Ms. Jayapal, Mr. Jeffries, Mr. Johnson of Georgia, Mr. Langevin, Mr. Larson of Connecticut, Ms. Lee, Mr. Ted Lieu of California, Ms. Lofgren, Ms. Matsui, Mr. McGovern, Mr. Meeks, Mr. Moulton, Mrs. Napolitano, Ms. Norton, Mr. Pallone, Mr. Pascrell, Mr. Pocan, Mr. Raskin, Mr. Rush, Ms. Schakowsky, Mr. Schiff, Mr. Sires, Mr. Smith of Washington, Ms. Speier, Mr. Takano, Mr. Thompson of California, Mr. Vargas, Mr. Welch, Mr. Vela, Ms. Wasserman Schultz, Mrs. Dingell, Mrs. Torres, Mr. Khanna, Mr. Yarmuth, Mr. Panetta, Ms. McCollum, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to provide for in-State tuition rates for refugees and asylees. 
1.Short titleThis Act may be cited as the To Offer Refugees College Help (TORCH) Act.  2.In-State tuition rates for refugees, asylees, and certain special immigrants (a)In generalThe Higher Education Act of 1965 is amended by inserting after section 135 (20 U.S.C. 1015d) the following: 
 
135A.In-State tuition rates for refugees, asylees, and certain special immigrants 
(a)RequirementIn the case of an alien described in subsection (b) whose domicile is in a State that receives assistance under this Act, such State shall not charge such alien tuition for attendance at a public institution of higher education in the State at a rate that is greater than the rate charged for residents of the State. (b)Aliens describedAn alien is described in this subsection if the alien was granted— 
(1)refugee status and admitted to the United States under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157); (2)asylum under section 208 of such Act (8 U.S.C. 1158); or 
(3)special immigrant status under section 101(a)(27) of such Act (8 U.S.C. 1101(a)(27)) pursuant to— (A)section 1244 of the National Defense Authorization Act for Fiscal Year 2008 (8 U.S.C. 1157 note); 
(B)section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (8 U.S.C. 1101 note); or (C)section 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note).  
(c)LimitationsThe requirement under subsection (a) shall apply with respect to an alien only until the alien has established residency in the State, and only with respect to the first State in which the alien was first domiciled after being admitted into the United States as a refugee or special immigrant or being granted asylum. (d)Effective dateThis section shall take effect at each public institution of higher education in a State that receives assistance under this Act for the first period of enrollment at such institution that begins after July 1, 2017.. 
(b)Conforming amendmentThe table of contents for the Higher Education Act of 1965 is amended by inserting after the item relating to section 135 the following:   Sec. 135A. In-State tuition rates for refugees, asylees, and certain special immigrants..  